DETAILED ACTION
This is the Office action based on the 16765586 application filed May 20, 2020, and in response to applicant’s argument/remark filed on December 16, 2021.  Claims 1-14 are currently pending and have been considered below.  Applicant’s withdrawal of claim 8 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Claim Interpretations
The claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).  It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). 
       The claims appear to recite not only the property of the polishing composition, but also the method that the polishing composition is made, i.e. the silica sol is made by a thermal history under a specific temperature and chemistry, the measurement of the Rb is made by removing the silica particles from the silica sol.  Since the claims are directed towards a chemical composition, for the purpose of examining any polishing 
Claim 1 recites “the colloidal silica particles have a shape coefficient SF1 of 1.20-1.80…the shape coefficient SF1 is calculated based on equation (2): SF1=(area of a circle whose diameter is a maximum diameter of the particle)/(projected area).The specification discloses “SF1 is determined by determining the maximum length DL and the projected area S for each of 300 particles recognized by the image analysis apparatus, calculating, for each particle, a calculation value based on the equation shown above, and obtaining an average value of the calculation values” ([0052]).  Since the specification does not specify which particle is to be used in the calculating, for the purpose of examining it will be assumed that any set of 300 particles may be used.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
        Claim 1 recites “A polishing composition containing a silica sol, wherein the particles of the silica sol have an Rsp of 0.15 to 0.7 as measured using pulse NMR, and a shape coefficient SF1 of 1.20 to 1.80, wherein Rsp is calculated based on equation (1):
Rsp = (Rav - Rb)/(Rb) (1)
(wherein Rsp is an index that indicates water affinity; Rav is an inverse of a relaxation time of the silica sol; and Rb is an inverse of a relaxation time of a blank aqueous solution obtained by removing the silica particles from the colloidal silica dispersion)”.        Although the specification discloses that the silica sol is manufactured separately by using the method described in paragraphs 0053-0070, 0102-0120, then water and potassium hydroxide is added to the colloidal silica dispersion comprising silica particles to form the polishing composition in paragraph 0122, the specification does not disclose 
Claims 2-14 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  --Claim 1 recites “A polishing composition containing a silica sol, wherein the particles of the silica sol 
Rsp = (Rav - Rb)/(Rb) (1)
(wherein Rsp is an index that indicates water affinity; Rav is an inverse of a relaxation time of the silica sol; and Rb is an inverse of a relaxation time of a blank aqueous solution obtained by removing the silica particles from the colloidal silica dispersion)”        Since Applicant argues that the polishing composition contains the colloidal silica dispersion comprising the silica particles, and since the polishing composition further comprise other components, such as the at least one additives recited in claim 4, it is not clear how one of ordinary skill in the art can separating out the silica particles from the colloidal silica dispersion that is included in the polishing composition to obtain a blank aqueous solution in order to measure the Rsp value.  The specification fails to teach how to perform such task.            The specification further discloses “(i)n the present invention, the polishing composition may further comprise, in addition to the silica particles as abrasive grains and the aqueous medium, at least one additive selected from the group consisting of an 
alkali component, a water-soluble compound, a chelating agent, an oxidizing agent, and a metal corrosion inhibitor” ([0071]).   Thus, given a polishing composition containing a colloidal silica dispersion it is not clear how one of ordinary skill in the art can separate out the silica sol from the polishing composition containing the silica sol, then separating out the silica particles from the silica sol in order to measure the Rb of the remaining blank aqueous solution obtained by the removing the silica particles from the silica sol.        Therefore, claim 1 appears to recite 3 distinct compositions that are critical to the 
particle)/(projected area).  The term “the colloidal silica particles” lack antecedent basis because it is not recited previously.  Although “colloidal silica dispersion” and “silica particles” are recited previously, they are not the same as “colloidal silica particles”
Claims 2-14 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 1.

 Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103:A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
          4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-7 and 9-14 rejected under 35 U.S.C. 103 as obvious over Izawa et al. (U.S. PGPub. No. 20190080927), hereinafter “Izawa”:--Claims 1, 2, 4, 5, 7, 13, 14: Izawa teaches a chemical mechanical polishing composition, comprising:colloidal silica particles having an average particle diameter 5-200 nm ([0024-0025, 0030-0037]);an alkali component, such as potassium hydroxide, to adjust the pH to about 1-6 ([0049-0052]).      Izawa further teaches that the colloidal silica particles may have irregular shapes, such as non-spherical shape include various shapes such as a polygonal column shape such as a triangle pole or a square pole, a cylindrical shape, a barrel shape in which the central part of a cylinder is more swollen than the edges, a donut shape in which the central part of a disk is open, a plate shape, a so-called cocoon shape which has a 
        Note that claim 3 is drawn to a product-by-process.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Thus, the patentability of a product does not depend on its method of production, and once the examiner provides a 
        The following is a quotation of MPEP 2113 [R-1] that applies to the rejections under this section made in this Office action:“Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps”“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”

--Claim 6: Since the option of alkali component is selected in this Office action, the specifics of other components listed in claim 4 is not applicable.--Claims 9, 10: Since the colloidal silica particles taught by Izawa are the same Applicant’s, it must possess the property Rsp =0.35 to 0.7 as recited in claim 10.--Claims 11, 12: Since Izawa teaches that the colloidal silica particles may have various shapes and sizes (see Response to Argument below), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, that among the numerous particles in the slurry, there exist 300 particles that have the maximum diameters and the projected areas such as the SF1 falls in the claimed range.          It is noted that according to MPEP 2112  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”, Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
 Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered as follows:--First, Applicant fails to respond to the rejection of all claims under 35 U.S.C. 112(a).  --Secondly, Applicant also has not respond to the rejection under 35 U.S.C. 112(b).  It is noted that this rejection has been placed in Office action filed 10/1/2020, 12/4/2020 and 6/17/2020; however, Applicant has failed to adequately address the issues raised in the rejection.  In the only response regarding this rejection, Applicant argued, in the arguments filed 11/19/2020, that “(t)hus, the present invention is drawn to a polishing composition containing a colloidal silica dispersion. The Rsp is a property of the colloidal silica dispersion and SF1 is a property of the colloidal silica particles. Claim 1 recites that Rsp is measured using pulse NMR, which is explained later on in the claim by measuring Rav and Rb. There is no indefiniteness in how these properties are measured nor is it required to know the composition of the blank aqueous solution obtained by removing the silica particles from the colloidal silica dispersion”, this argument does not address the issue raised in the Office action, which is-- it is not clear how one of ordinary skill in the art can separating out the silica particles from the colloidal silica dispersion that is included in the polishing composition to obtain a blank aqueous solution in order to measure the Rsp value--.      It is noted that claim 1 is drawn to a composition comprising the colloidal silica dispersion comprising silica particles.  The specification provides no instruction about separating the colloidal silica dispersion from the composition, then separating the silica particles from the colloidal silica dispersion comprising the silica particles.  It is noted that the silica particles may be as small as 10 nm, and the composition further comprises many other components as described in claims 4-6.  Filtering may not be able to separating such small particles from the blank aqueous solution, and distillation may not be able to separating out the components in the liquid phase.--Regarding Applicant’s argument that the composition taught by Izawa does not possess the properties SF1, as recited in claim 1, this argument is not persuasive.Izawa discloses that “[0025] Here, the shape of abrasive grains is not particularly limited, and can be a spherical shape or a non-spherical shape.  Specific examples of the non-spherical shape include various shapes such as a polygonal column shape such as a triangle pole or a square pole, a cylindrical shape, a barrel shape in which the central part of a cylinder is more swollen than the edges, a donut shape in which the central part of a disk is open, a plate shape, a so-called cocoon shape which has a constriction in the central part, a so-called associated spherical shape in which a plurality of particles is integrated, a so-called pointed candy ball (confetti; Japanese sugar candy Konpeito) shape having a plurality of bumps on the surface thereof, and a rugby ball shape, and the shape is not particularly limited.” [0030] The size of abrasive grains is not particularly limited.  When the abrasive grain has a spherical shape, for example, the average primary particle diameter of abrasive grains is preferably 5 nm or more, more preferably 10 nm or more, further preferably 20 nm or more, and particularly preferably 25 nm or more.  As the average primary particle diameter of abrasive grains increases, the polishing removal rate (polishing speed) for a polishing object by the polishing composition is improved.  In addition, the average primary particle diameter of abrasive grains is preferably 200 nm or less, more preferably 100 nm or less, further preferably 50 nm or less, and particularly preferably 40 nm or less.  As the average primary particle diameter of abrasive grains decreases, it is easy to obtain a surface with fewer defects by polishing using the polishing composition.  That is, the average primary particle diameter of abrasive grains is preferably 5 nm or more and 200 nm or less, more preferably 10 nm or more and 100 nm or less, further preferably 20 nm or more and 50 nm or less, and particularly preferably 25 nm or more and 40 nm or less.  The average primary particle diameter of abrasive grains can be calculated, for example, based on the specific surface area (SA) of abrasive grains calculated by the BET method on the assumption that the shape of abrasive grains is a true sphere.  In the present description, a value measured by a method described in Examples below is adopted as the average primary particle diameter of abrasive grains. 
 
[0031] In addition, the average secondary particle diameter of abrasive grains is preferably 25 nm or more, more preferably 35 nm or more, further preferably 50 nm or more, and particularly preferably 55 nm or more.  As the average secondary particle diameter of abrasive grains increases, friction during polishing decreases and polishing can be stably performed.  In addition, the average secondary particle diameter of abrasive grains is preferably 1 µm or less, more preferably 500 nm or less, further preferably 100 nm or less, and particularly preferably 80 nm or less.  As the average secondary particle diameter of abrasive grains decreases, the surface area of abrasive grain per unit mass increases, frequency of contact with a polishing object is improved, and polishing efficiency is improved.  That is, the average secondary particle diameter of abrasive grains is preferably 25 nm or more and 1 µm or less, more preferably 35 nm or more and 500 nm or less, further preferably 55 nm or more and 100 nm or less, and particularly preferably 55 nm or more and 80 nm or less.  In the present description, a value measured by a method described in Examples below is adopted as the average secondary particle diameter of abrasive grains. 

[0032] The average association degree of abrasive grains is preferably less than 5.0, more preferably 3.0 or less, further preferably 2.5 or less, and particularly preferably 2.3 or less.  As the average association degree of abrasive grains decreases, defects can be further reduced.  In addition, the average association degree of abrasive grains is preferably 1.0 or more, more preferably 1.05 or more, further preferably 1.5 or more, and particularly preferably 1.8 or more.  This average association degree can be obtained by dividing a value of the average secondary particle diameter of abrasive grains by a value of the average primary particle diameter of abrasive grains.  As the average association degree of abrasive grains increases, there is an advantageous effect that the polishing removal rate for a polishing object by the polishing composition is improved.  [0033] The upper limit of the aspect ratio of abrasive grains in the polishing composition is not particularly limited, and is preferably less than 2.0, more preferably 1.8 or less, and further preferably 1.5 or less.  In such range, defects on the surface of a polishing object can be further reduced.  The aspect ratio is the average of values obtained by dividing a length on the long side of a rectangle, which is the smallest rectangle circumscribing an abrasive grain particle image by a scanning electron microscope, by a length on the short side of the same rectangle.  The aspect ratio can be obtained using a common image analyzing software.  The lower limit of the aspect ratio of abrasive grains in the polishing composition is not particularly limited, and is preferably 1.0 or more.  
[0034] In the particle size distribution of abrasive grains obtained by a laser diffraction scattering method, the lower limit of D90/D10, which is the ratio of the particle diameter when the particle weight accumulated from finer particles reaches 90% of the total particle weight (D90), and the particle diameter when the particle weight reaches 10% of the total particle weight of all particles (D10), is not particularly limited, and is preferably 1.1 or more, more preferably 1.2 or more, and further preferably 1.3 or more.  In addition, in the particle size distribution of abrasive grains in the polishing composition obtained by a laser diffraction scattering method, the upper limit of D90/D10, which is the ratio of the particle diameter when the particle weight accumulated from finer particles reaches 90% of the total particle weight (D90), and the particle diameter when the particle weight reaches 10% of the total particle weight of all particles (D10), is not particularly limited, and is preferably 2.04 or less.  In such range, defects on the surface of a polishing object can be further reduced. 
 
[0035] The sizes of abrasive grains (average primary particle diameter, average secondary particle diameter, aspect ratio, D90/D10, etc.) can be appropriately controlled, for example, by selecting a method for producing abrasive grains.” Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, that among the numerous particles in the slurry, there exist 300 particles that have the maximum diameters and the projected areas such as the SF1 falls in the claimed range.    According to MPEP 2112  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”, Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713